I think that his Honor, Judge Memminger, rightly directed a verdict for the plaintiff in this case. The uncontradicted evidence shows that McGregor sold to Hurst 50 bales of cotton, to be delivered in conformity with the contract entered into between Hurst and McColl  Co., at a given price, much less than the price at which Hurst sold to McColl. In other words, the parties adopted the terms of the written contract between Hurst and McColl as the basis of the verbal contract between themselves. That written contract, therefore, is the measure of their respective rights and liabilities. It calls for a certain grade and staple to be determined — "according to the United States Government classification of cotton, and in any case, should McColl  Co. or J.T. *Page 470 
Hurst disagree as to the grade or class, * * * such difference shall be submitted to the * * * association, * * * and both shall abide by their decision."
The government provides types of both grade and staple, and the classification referred to includes both, as shown by the reference to differences between the parties as tograde or class.
It appears that, after the parties interested, including McColl Co., who were to receive the cotton tendered by McGregor under his contract with Hurst, had disagreed as to the grade of the cotton tendered by McGregor to Hurst, McColl  Co. and Hurst, without the co-operation of McGregor, submitted samples of the 50 bales to the association for settlement, and with them transmitted a private type supplied by McColl  Co., of what they claimed to be the staple required by the contract. The report was unfavorable, only 3 of the 50 bales coming up to the private type of staple. Later new samples were taken of the 50 bales by McGregor and Coker and submitted to the association for settlement, and with them was submitted a government type of the staple required by the contract. The report approved 39 of the 47 bales submitted. It is for the refusal of the defendant to accept these 39 bales that the action was instituted.
I have little patience for the efforts of a buyer to escape compliance with his contract after the market has gone against him. I do not censure the defendant, for his action was induced by the refusal of McColl  Co. to accept the cotton on their contract with him, based upon a contention, untenable I think, that it did not come up in staple to the private type which they submitted to the association. There is nothing in the contract which justified them in applying any other yardstick than that provided in the contract.
MR. ACTING ASSOCIATE JUSTICE PURDY concurs in the dissent. *Page 471